Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/18/2021 has been entered.  All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-10, 12-16, 18, 20-22 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams (6966449) in view of Whittington (2619249) and further in view of Clark (20160068302).
Claim 10 is being treated as product-by-process limitations (such as with respect to being stamped) and the determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process.  That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985).  A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art. (Same cite as above).
Williams discloses tray (figs 1-12), bottom (202), side walls/profile sheets (204, 206 capable of performing the intended use of being configured to be detachably connected together and with bottom as in figs 7; similar in figs 7; portions of the sheets are capable of folding with respect to other portions of the device and therefor are also folded sheets); with the exception of the following which is disclosed by Whittington: metal/metallized/rust-resistant sheet steel (col. 7: 3-33).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Combined Reference in view of Whittington (by providing the above material to any portion of the device or the entire device) in order to improve hardness and resiliency such as against rust and corrosion.  Williams further discloses hook-like connecting projections and mounts (such as structure adjacent 216 in fig 7c); sockets (214, 228).    Williams further discloses stack (fig 12a). With respect to the dimensions and ranges, the Office notes that it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the size/proportion because it has been held that a change in size proportion on the basis of its 
Though not required, the Office merely notes that with respect to the material that it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the material because it has been held that selection of a known material on the basis of its suitability for the intended use was an obvious extension of the prior teaching.  In re Leshin, 125 USPQ 416.
The Combined Reference discloses the claimed invention above with the exception of the following which is disclosed by Clark: bottom has a top, base, side walls flush with corners, corner connector (as shown in fig 1b with 104a, 104b, upward projecting portions of the above in fig 1b, and 140 where the side walls can be the non-horizontal portions of the above; also including metal as in paragraphs 68, 78, 110 as well as inclined surface such as portion of surface at bottom such as a portion of 104b in fig 1b capable of performing the intended use of putting the base over side walls of another tray).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Combined Reference in view of Clark (by providing the above features to the bottom or replacing one bottom for another) in order to improve strength, rigidity, and access.  With respect to “spring action” the Office notes that the material of the device is capable of withstanding pressure and maintaining the original shape and therefore walls have “spring action” in .

Claims 1-10, 12-16, 18, 20 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Felstad (277251), Williams (6966449) in view of Whittington (2619249) and further in view of Clark (20160068302).
Claim 10 is being treated as product-by-process limitations (such as with respect to being stamped) and the determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process.  That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985).  A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art. (Same cite as above).
Felstad tray (figs 1-4 capable of being for plastic receptacles), essentially flat tray bottom (a), rectangular side walls which are flat and configured to be closed, detachably connected together (c, b), with the exception of plug in connections.  Williams discloses similar art and also discloses a tray (figs 1-12), bottom (202), side walls/profile sheets (204, 206 capable of performing the intended use of being configured to be detachably connected together and with bottom as in figs 7; similar in figs 7; portions of the sheets are capable of folding with respect to other portions of the device and therefor are also folded sheets).  Williams also discloses plug in connections (such as structure adjacent 216 in fig 7c and sockets (214, 228). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Felstad in view of Williams (by adding plug in elements to ends) in order to provide a connection that is more easily secured and detached.  The Combined Reference discloses the claims invention with the exception of the following which is disclosed by Whittington: metal/metallized/rust-
Though not required, the Office merely notes that with respect to the material that it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the material because it has been held that selection of a known material on the basis of its suitability for the intended use was an obvious extension of the prior teaching.  In re Leshin, 125 USPQ 416.
The Combined Reference discloses the claimed invention above with the exception of the following which is disclosed by Clark: bottom has a top, base, side walls flush with corners, corner connector (as shown in fig 1b with 104a, 104b, upward projecting portions of the above in fig 1b, and 140 where the side walls can be the non-horizontal portions of the above; also including metal as in paragraphs 68, 78, 110 as well as inclined surface such as portion of surface at bottom such as a portion of 104b in fig 1b capable of performing the intended use of putting the base over side walls of another tray).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Combined Reference in view of Clark (by providing the above features to the bottom or replacing one bottom for another) in order to improve strength, rigidity, and access.  With respect to “spring action” the Office notes that the material of the device is capable of withstanding pressure and maintaining the original shape and therefore walls have “spring action” in such a way that the base forms a wall that includes side panels outer sides (as shown in Clark fig 1b for example).

Response to Arguments
Applicant's arguments filed 06/18/2021 have been fully considered but they are not persuasive. Applicant appears to argue that the prior art does not disclose “whereby two respectively adjoining side panels are connected together by a corner connector.”  Clark discloses a bottom has a top, base, side walls flush with corners, corner connector (as shown in fig 1b with 104a, 104b, upward projecting portions of the above in fig 1b, and 140 where the side walls can be the non-horizontal portions of the above; also including metal as in paragraphs 68, 78, 110 as well as inclined surface such as portion of surface at bottom such as a portion of 104b in fig 1b capable of performing the intended use of putting the base over side walls of another tray).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Combined Reference in view of Clark (by providing the above features to the bottom or replacing one bottom for another) in order to improve strength, rigidity, and access.  Applicant appears to argue that the prior art does not disclose the new claims 21, 22.  With respect to “spring action” the Office notes that the material of the device is capable of withstanding pressure and maintaining the original shape and therefore walls have “spring action” in such a way that the base forms a wall that includes side panels outer sides (as shown in Clark fig 1b for example).  As already provided above, Clark discloses an inclined surface such as portion of surface at bottom such as a portion of 104b on the side walls in fig 1b capable of performing the intended use of putting the base over side walls of another tray.  Accordingly, Applicant/Appellant has not demonstrated error in the factual findings or reasoning set forth by the Office and the Office maintains the 103 rejection.
 
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D PERREAULT whose telephone number is (571)270-5427.  The examiner can normally be reached on Monday - Friday 7:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



/ANDREW D PERREAULT/Primary Examiner, Art Unit 3735